Marshall, Judge.
This appeal is from an order of the Superior Court of Fulton County dismissing a criminal appeal to that court from alleged errors in a trial instituted and terminated in the Criminal Court of Fulton County. The dismissal was based on the determination by the superior court that it had no jurisdiction in appeals of criminal cases. We must affirm. By an amendment to the State Constitution ratified on November 5, 1968, it was provided that the Court of Appeals had original appellate jurisdiction of appeals of criminal cases from the Criminal Court of Fulton County. See Code Ann. § 2-3704 and notes.

Judgment affirmed.


Bell, C. J., and Webb, J., concur.